Citation Nr: 0406356	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(rash).

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus with erectile dysfunction, for 
the prior to December 6, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction, for the period 
on and subsequent to December 6, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from October 1965 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

Because the veteran's appeal involves question as to the 
propriety of the initial ratings assigned following grants of 
service connection for diabetes mellitus, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999), as explained below.

Pursuant to the veteran's request, in September 2003, a video 
conference hearing was held before the undersigned who is a 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.

This case was remanded in July 2003 for further development.  
The case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's current skin rash began many years after 
service and were not caused by any incident of service 
including herbicide exposure in Vietnam.

3.  During the period prior to December 6, 2002, the 
veteran's diabetes mellitus was controlled by a restricted 
diet.

4.  During the period on and subsequent to December 6, 2002, 
the veteran's diabetes mellitus has been controlled with oral 
medication; it has not been shown to have necessitated 
regulation of the veteran's activities.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus with erectile dysfunction, for 
the period prior to December 6, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 (2002-
2003).

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction, for the 
period on and subsequent to December 6, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, regarding the issues on appeal, a 
substantially complete application was received on April 
2002.  Thereafter, in a rating decision dated in December 
2002, the issue of entitlement to service connection for a 
skin rash was denied and the issue of entitlement to service 
connection for diabetes mellitus with erectile dysfunction 
was granted with an evaluation of 10 percent effective April 
23, 2002 and an evaluation of 20 percent for the same issue 
effective December 6, 2002.  Only after that rating action 
was promulgated did the AOJ, on March 2003, through the 
statement of case (SOC) on the said issues, provide notice to 
the claimant regarding what information and evidence is 
needed to further substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

B.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

There is a list of disabilities which, if shown in a Vietnam 
veteran, are presumed to have been incurred in service, if 
other conditions are met.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

C.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.

Under the criteria of Diagnostic Code 7913, a 10 percent 
disability rating is appropriate where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
appropriate for insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
appropriate for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is appropriate for more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).

D.   Analysis

I.  Entitlement to service connection for a skin disorder 
(rash)

The veteran contends that he has a skin rash related to 
herbicide (e.g., Agent Orange) exposure during his Vietnam 
service.  

The evidence shows that during his 1965-69 active duty, the 
veteran had service in Vietnam.  Service medical records for 
the veteran's period of active duty were negative for 
treatment, diagnosis or complaints related to skin 
disabilities including a rash.  Additionally, the veteran's 
enlistment regular examination of September 1965, his ranger 
training and duty examination of February 1966, and his 
separation examination of January 1969, showed that his skin 
was evaluated as normal.    

VA treatment reports from January 2001, to August 2002, 
showed that the veteran complained of and was treated for a 
skin rash.  A March 2001 treatment report showed that the 
veteran complained of itching and that he was using 
hydrocortisone cream for suppressing the itching.  It was 
noted that the skin itching was likely secondary to either 
fungal infection or eczema.  It was recommended that the 
veteran start using Lotrimin for the rash.  On follow up 
examination a few days later, the veteran reported that the 
Lotrimin helped to relieve the rash and he was advised to 
stop using the hydrocortisone.  The assessment was fungal 
rash, tinea cruris.  An April 2002 treatment report showed 
that the veteran complained of an ongoing jock itch, which 
was relieved by the cream but returned when he would sweat.  
The assessment was tinea, continue Clotrimazole 1 percent 
twice daily, continue to bathe as much as possible and 
continue to wear boxer shorts.   

On VA examination of November 2002, the veteran reported a 
history of tinea cruris that was treated at the VA Medical 
Center in Augusta, Georgia, with Clotrimazole 1 percent 
topical cream and hydrocotisone and that he had a good 
response to the topical cream with problems usually in the 
summer.  He also reported that he had been seen at the 
dermatology clinic and a follow up was not needed.  The 
impression was tinea, which was resolved.

At a videoconference hearing in September 2003, the veteran 
reported that he was diagnosed with a skin rash maybe in the 
1970s, around 1975 at VA Medical Center in Augusta, Georgia.  
He reported that he thought his problem was just a jock itch.  
He bought over the counter medication and the jock itch 
caused him to miss about two weeks of work per year, doing 
construction.  Even if first noted in 1975, this is several 
years after separation from service.

There are no post-service medical records of a skin rash 
until January 2001, when the veteran started receiving 
treatment for his rash at the VA Medical Center in Augusta, 
Georgia.  Medical records since January 2001 show that the 
skin itching was likely secondary to either fungal infection 
or eczema.  It was also noted that the veteran had fungal 
rash, tinea cruris.  The November 2002, VA examination 
confirmed that the veteran had tinea and that is was 
controlled using medication.   However, there is no medical 
evidence to suggest that the veteran's current skin disorder 
(a rash) is due to his service or Agent Orange exposure 
during Vietnam service many years ago.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).  While the veteran believes 
his current skin rash is due to Agent Orange, he is a layman 
and thus has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Furthermore, the Secretary of VA has 
not determined that tinea is among the diseases, which are 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2003) have been met.  See also 38 U.S.C.A. 
§ 1116.

Therefore, the weight of the credible evidence demonstrates 
that the veteran's current skin rash began many years after 
his active duty and was not caused by any incident of 
service.  A skin disorder was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus with erectile dysfunction, for 
the prior to December 6, 2002.

Based on a review of the evidence, the Board finds that the 
evidence does not support the veteran's contentions that an 
increased rating is warranted for the period prior to 
December 6, 2002.  To reiterate, a 20 percent disability 
evaluation under Diagnostic Code 7913 contemplates diabetes 
that requires insulin and restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 10 percent rating 
contemplates control of the diabetes by diet.

VA treatment reports from January 2001, to November 2002, 
show that the veteran was treated for diabetes mellitus.  It 
was reported that the veteran's diabetes was controlled by 
diet.  A June 2001 treatment report showed that the veteran 
was taking Glyburide.  It was noted that the veteran did not 
meet the criteria for diabetes mellitus diagnosis, that his 
Glyburide use was to be discontinued and that he was to 
continue his diet.  (The grant of service connection in this 
case is in April 2002.)  An August 2002 treatment report 
showed that the veteran's elevated glucose never met the 
diagnostic criteria for diabetes mellitus, that he was later 
given Glyburide, but that he was now off all medications.

On VA examination of November 2002, the veteran was evaluated 
for diabetes mellitus.  The veteran reported that he thought 
he was diagnosed with diabetes mellitus back in 1971.  He 
reported that it was treated with diet.  The veteran also 
reported that he was placed on Glyburide but it stopped 
because he never met the criteria for diabetes mellitus.  The 
impression was that the veteran had a question of diabetes, 
but that he did not currently meet the diagnostic criteria 
for diabetes mellitus.  The plan was to repeat the basic 
metabolic profile, hemoglobin A1C, urinalysis and schedule 
the veteran for a six-hour gamma-glutamyl-transferase in 
order to clarify whether or not he was a diabetic.

While the evidence of record shows that the veteran was 
taking Glyburide, it was also established that the veteran 
did not meet the diagnostic criteria for diabetes mellitus 
and was instructed to discontinue its use, which he did.  As 
noted, this happened before service connection was assigned.  
From April 2002, it was shown that to the extent there was 
any treatment, until December 6, 2002, control was with diet 
only.  The evidence prior to December 6, 2002, also does not 
show any additional complications of diabetes that would 
warrant a separate disability evaluation or a higher rating 
under the code for diabetes.  On the contrary, the clinical 
evidence shows that the veteran's diabetes was controlled 
with diet and exercise prior to December 6, 2002.  
Furthermore, the evidence of record does not show that the 
veteran required either insulin or oral hypoglycemic agents 
prior to December 6, 2002.  The veteran was not prescribed 
oral hypoglycemics until December 6, 2002.    

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for diabetes 
mellitus with erectile dysfunction, prior to December 6, 2002 
must be denied.  As the 10 percent rating assigned for 
diabetes mellitus represents the greatest degree of 
impairment shown prior to the effective date of the grant of 
service connection in April 2002, there is no basis for a 
staged rating pursuant to Fenderson.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
III.  Entitlement to an evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction, for the 
period on and subsequent to December 6, 2002.

Based on a review of the evidence, the Board finds that the 
evidence does not support the veteran's contentions and that 
an increased rating is warranted for the period from December 
6, 2002.  To reiterate, a 40 percent disability evaluation 
under Diagnostic Code 7913 contemplates diabetes that 
requires insulin, restricted diet, and regulation of 
activities.  While the veteran required oral hypoglycemic 
agents and a restricted diet, the evidence does not show that 
he required insulin with a regulation of activities as 
contemplated by a 40 percent rating.  On the contrary, the 
evidence shows that the veteran continued his oral medication 
in higher dosages.  In addition, the September 2003 
videoconference hearing reported that, despite dizzy spells 
and weakness once or twice per week, being fatigued, and 
taking Metformin three times per day, the veteran was able to 
work and perform his usual activities.  

The evidence for the period from December 6, 2002, also does 
not show any additional complications of diabetes that would 
warrant a separate disability evaluation.  Furthermore, the 
veteran has not reported any required insulin and regulation 
of daily activities. 

Based on the discussion above, the Board finds that the 
criteria for an increased rating, for diabetes mellitus for 
the period from December 6, 2002 have not been met.  38 
C.F.R. §§ 4.119 Diagnostic Code 7913 (2003).  Therefore, a 
disability rating of in excess of 20 percent is not warranted 
for the period from December 6, 2002.  

Extra-schedular Consideration

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003), for either 
period.  This regulation provides that, to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board also finds that the evidence does not 
show exceptional or unusual circumstances, which might 
warrant referral for consideration of extraschedular 
compensation.  The evidence does not show that the veteran's 
diabetes mellitus during the time periods at issue has 
resulted in hospitalization or symptomatology that is not 
provided for under in the Schedule.  Thus, the Board finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

Entitlement to service connection for skin disorder (rash) is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for diabetes mellitus with erectile dysfunction, for the 
prior to December 6, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction, for the period 
on and subsequent to December 6, 2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



